DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 21 November 2020.
The amendment filed 21 November 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1 and 4 were amended in the amendment filed 21 November 2020.
Claims 13-20 are withdrawn from consideration.
Claims 1-12 are pending before the Office and currently examined.
Claim Objections
Claim 5 is objected to because of the following informalities:  “between DBR and the second middle solar subcell” (line 2) should recite “between the DBR layer and the second middle solar subcell”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Derkacs (US PG Publication 2017/0110610 A1; hereinafter “Derkacs”) in view of Roucka et al. (US PG Publication 2014/0077240 A1; hereinafter “Roucka”).
Regarding claims 1 and 5, Derkacs teaches a multi-junction solar cell (abstract and Fig. 2A) comprising: 
a first bottom solar subcell (e.g. subcell D; paragraph 0151); 
a second middle solar subcell (Subcell C including layers 612/611/610/609; paragraph 0160); 

a distributed Bragg reflector (DBR) layer (DBR layer 608; paragraphs 0156-0158), wherein the distributed Bragg reflector (DBR) layer is positioned immediately below the second middle solar subcell (see DBR layer 608 positioned immediately below layer 609 of second subcell C in Fig. 2A); 
a first tunnel junction positioned between the first bottom solar subcell and the distributed Bragg reflector (DBR) layer (see tunnel diode 607a/b positioned between bottom subcell D and DBR 608 in Fig. 2A; paragraphs 0155-0156); and 
a second tunnel junction positioned between the second middle solar subcell and the third top solar subcell (tunnel diode 613/614; paragraph 0161); 
wherein the first bottom solar subcell, the second middle solar subcell, and the third top solar subcell are substantially lattice matched to each other subcells (subcells are lattice matched to each other; paragraph 0125 and title and abstract).
However, Dekacs is silent to the distributed Bragg reflector (DBR) layer has an average lattice parameter greater than the lattice parameter of the second middle solar subcell, and wherein the average lattice parameter difference between DBR and the second middle solar subcell is greater than 0 Å and less than 0.01 Å as recited in instant claims 1 and 5.
Roucka teaches solar cells with DBR layer (abstract and paragraphs 0001-0002, 0018). Roucka teaches the DBR layer is engineered to be substantially crystal lattice matched to the photonic device/solar cell (abstract, paragraphs 0014-0018) to aid in the formation of the subsequent semiconductor crystal lattices.

Regarding the limitation recited in instant claim 1 of “a distributed Bragg reflector (DBR) layer… has an average lattice parameter greater than the lattice parameter of the second middle solar subcell such that a substantially constant wavelength is provided to the third top solar subcell”, the Examiner notes this limitation appears as a recitation of functional language. This limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the DBR layer structure recited in the claim. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Dekacs teaches all positively recited limitations, including the limitations regarding the structure of the DBR layer, 
Regarding limitations recited in instant claim 5, the Examiner notes modified Dekacs is silent to the difference in lattice constant between the middle subcell and DBR layer being greater than 0 and less than 0.01 Å. It is apparent, however, that the instantly claimed range of 0<x≤0.01 Å and that taught by modified Dekacs of substantially lattice matched are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the lattice mismatch disclosed by modified Dekacs and that disclosed in the present 
Regarding claim 2, modified Dekacs teaches the multi-junction solar cell of claim 1, and further teaches the distributed Bragg reflector (DBR) layer comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As (Dekacs paragraph 0158).
Regarding claim 3, modified Dekacs further teaches the distributed Bragg reflector (DBR) layer comprises a plurality of repeating units of AlxInGaAs/AlyInGaAs reflection layers, wherein O≤y<x≤1 (paragraph 0158; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Regarding claim 4, modified Dekacs further teaches wherein an Al-xInGaAs layer is disposed on each repeating unit comprised in the DBR layer (Dekacs paragraph 0158).
Regarding claim 6, modified Dekacs further teaches the first bottom solar subcell is a Ge solar subcell (subcell D in Dekacs Fig. 2A and paragraph 0151).
Regarding claim 7, modified Dekacs further teaches the second middle solar subcell is an InGaAs solar subcell (subcell C in Dekacs Fig. 2A and paragraph 0160).
Regarding claim 8, modified Dekacs further teaches the third top solar subcell is a (Al)GaInP solar subcell (Subcell A in Dekacs Fig. 2A and paragraph 0164).

the second middle solar subcell is an InGaAs solar subcell (subcell C in Dekacs Fig. 2A and paragraph 0160); and 
the third top solar subcell is a (Al)GaInP solar subcell (Subcell A in Dekacs Fig. 2A and paragraph 0164).
Regarding claim 10, modified Dekacs further teaches the device further comprising one additional protecting layer between the DBR layer and the first tunnel junction (see e.g. layer 608a qualifying as a protective layer between the DBR layer of 608b-z and the tunnel diode of 607a/b).
Regarding claim 11, modified Dekacs teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer comprises InxGaAs, and wherein 0<x< 0.015 (paragraph 0158 where the subscript for Al is open to 0 and In is indicated as optional).
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US PG Publication 2008/0163920 A1; hereinafter “Meusel”) in view of Ponce et al. (US PG Publication 2010/0116333 A1; hereinafter “Ponce”) and Roucka.
Regarding claims 1 and 5, Meusel teaches a multi-junction solar cell (abstract, paragraph 0017-0018, 0033, and Fig. 1) comprising: 
a first bottom solar subcell (e.g. n+1 cell 18 in Fig. 1); 
a second middle solar subcell (n cell 16 in Fig. 1); 
a third top solar subcell (1st cell 12 in Fig. 1; paragraphs 0017 and 0050); 

wherein the first bottom solar subcell, the second middle solar subcell, and the third top solar subcell are substantially lattice matched to each other (paragraphs 0017-0018 and 0033).
However, Meusel is silent to a first tunnel junction positioned between the first bottom solar subcell and the distributed Bragg reflector (DBR) layer, and a second tunnel junction positioned between the second middle solar subcell and the third top solar subcell as recited in instant claim 1.
Ponce teaches multijunction devices (abstract). Ponce teaches tunnel junctions between subcells of a multijunction device improves the efficiency of the device by providing low impedance to current flow and a small potential drop across the junction (paragraph 0012).
The devices of Meusel and Ponce are analogous references in the field of multijunction devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meusel and include tunnel junctions between the subcells of the device in order to improve the efficiency of the device, as taught above by Ponce. The modification would necessarily result in a tunnel junction between the second middle subcell and third top subcell, corresponding to the second tunnel junction. The Examiner notes there are two positions for the tunnel junction between the first bottom subcell and the middle subcell, that is positioned between the DBR layer and the middle subcell, or positioned between the DBR layer and the bottom subcell. It would have been 
However, modified Meusel is silent to the distributed Bragg reflector (DBR) layer has an average lattice parameter greater than the lattice parameter of the second middle solar subcell, and wherein the average lattice parameter difference between DBR and the second middle solar subcell is greater than 0 Å and less than 0.01 Å as recited in instant claims 1 and 5.
Roucka teaches solar cells with DBR layer (abstract and paragraphs 0001-0002, 0018). Roucka teaches the DBR layer is engineered to be substantially crystal lattice matched to the photonic device/solar cell (abstract, paragraphs 0014-0018) to aid in the formation of the subsequent semiconductor crystal lattices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meusel and form the DBR layer to be substantially lattice matched to the solar cell above, i.e. the second middle solar cell, in order to aid in the formation of the subsequent semiconductor crystal (i.e. the second middle solar cell). The Examiner notes “substantially lattice matched” is also open where the two are not lattice matched but very close to being lattice matched. Additionally, it would have been obvious to try either of the finite number, immediately recognizable, lattice relationships between the middle solar subcell and the DBR layer, i.e. the DBR layer has a higher lattice constant or the DBR has a lower lattice constant compared to the middle solar subcell, with 
Regarding the limitation recited in instant claim 1 of “a distributed Bragg reflector (DBR) layer… has an average lattice parameter greater than the lattice parameter of the second middle solar subcell such that a substantially constant wavelength is provided to the third top solar subcell”, the Examiner notes this limitation appears as a recitation of functional language. This limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the DBR layer structure recited in the claim. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Meusel teaches all positively recited limitations, including the limitations regarding the structure of the DBR layer, as set forth above, there exists no apparent difference between the claimed invention and that of modified Meusel and thus the prior art is capable of the function recited by Applicant absent a showing to the contrary. Furthermore, as shown in Roucka Fig. 2, there is significant reflectivity spike for a smaller subset of wavelengths (see peak in Fig. 2). Thus, there is a smaller portion of wavelengths that will reflect at the DBR layer of modified Meusel and pass through the middle subcell to the top subcell, where the middle subcell will absorb wavelengths associated with the subcell bandgap. Thus, the wavelengths that reflect from the DBR layer to the third top solar subcell of modified Meusel will have substantially constant wavelengths 
Regarding limitations recited in instant claim 5, the Examiner notes modified Meusel is silent to the difference in lattice constant between the middle subcell and DBR layer being greater than 0 and less than 0.01 Å. It is apparent, however, that the instantly claimed range of 0<x≤0.01 Å and that taught by modified Meusel of substantially lattice matched are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the lattice mismatch disclosed by modified Meusel and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the lattice constant difference disclosed in the present claims is but an obvious variant of that disclosed in modified Meusel, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 2, modified Meusel teaches the multi-junction solar cell of claim 1, and further teaches the distributed Bragg reflector (DBR) layer comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As (Meusel paragraphs 0028-0032 and 0039).

Regarding claim 4, modified Meusel further teaches wherein an Al-xInGaAs layer is disposed on each repeating unit comprised in the DBR layer (Meusel paragraphs 0028-0032 and 0039).
Regarding claim 6, modified Meusel further teaches the first bottom solar subcell is a Ge solar subcell (paragraph 0051).
Regarding claim 7, modified Meusel further teaches the second middle solar subcell is an InGaAs solar subcell (paragraph 0051).
Regarding claim 8, modified Meusel further teaches the third top solar subcell is a (Al)GaInP solar subcell (paragraph 0051).
Regarding claim 9, modified Meusel further teaches the first bottom solar subcell is Ge solar subcell, the second middle solar subcell is an InGaAs solar subcell, and the third top solar subcell is a (Al)GaInP solar subcell (paragraph 0051).
Regarding claim 10, modified Meusel further teaches the device further comprising one additional protecting layer between the DBR layer and the first tunnel junction (see e.g. bottom 2 layers of semiconductor mirror 22 separate from the remaining DBR layer, qualifying as a protective layer between the remaining DBR layer the tunnel diode of modified Meusel device).
Regarding claim 11, modified Meusel teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer comprises InxGaAs, and wherein 0<x< 0.015 (paragraph 0028).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dekacs in view of Roucka as applied to claim 10 above, and further in view of Meusel.
Regarding claim 12, modified Dekacs teaches the multi-junction solar cell of claim 10, the limitations of which are set forth above. However, modified Dekacs is silent to the additional protecting layer has a thickness of 50-500 nm.
Meusel teaches multijunction solar cell devices with semiconductor mirror layer between subcells (abstract, Fig. 1, paragraph 0050). Meusel teaches exemplary thicknesses for the semiconductor mirror/DBR individual layers is 10-150 nm (paragraph 0028-0030 and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exemplary thicknesses of the DBR layers taught by Meusel as forming a semiconductor mirror/DBR layer in a multijunction solar cell with a reasonable expectation of success given the teachings of Meusel above.
Response to Arguments
Applicant's arguments filed 21 November 2020 have been fully considered but they are not persuasive.
Applicant argues on page 7 the Roucka reference, which is relied upon for teaching the structure of the DBR layer of instant claim 1. Applicant argues that Roucka “fails to teach or suggest that a substantially constant wavelength is provided to the third top solar subcell” and that “[u]nlike Roucka where the DBR layer is engineered to be reflective within a band of wavelengths… the DBR layer [of claim 1] provides a substantially constant wavelength to the third top solar subcell”. The Examiner respectfully disagrees. The Examiner notes that the limitation is a recitation of functional language, as noted above, and is thus afforded patentable weight to the extent which structure is definitely and clearly set forth in the claim. As noted above, modified Dekacs and modified Meusel each teach the features of claim 1, including the specific structure of the claimed DBR layer, and thus as there exists no apparent difference between the prior art and the claimed invention, it appears the prior art is capable of the function recited in instant claim 1, absent a showing to the contrary. Additionally, the Examiner notes each rejection sets forth how a substantially constant wavelength is provided to the third top solar subcell as recited in claim 1. Furthermore, the Examiner notes the limitation as written does not preclude other wavelengths from being present so long as a constant wavelength is also present. Thus, the rejections of modified Dekacs and modified Meusel teach the limitations presented, absent a showing to the contrary.
Applicant additionally argues on page 7 that during the interview on 19 November 2020, it was agreed that claim 1 is patentably distinct from the Roucka reference. However, the Examiner notes the Examiner record of interview summary dated 24 November 2020 that the limitation would be fully considered upon filing of the RCE and that no agreement was reached.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726